DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This paper is filed in response to papers filed November 12, 2021. Currently, claims 3, 5, 8, 20 and 21 are pending. Claim 21 is withdrawn as being drawn to non-elected subject matter. Claims 3, 5, 8 and 20 are examined.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. Accordingly, this action is FINAL.
Any rejections not reiterated or specifically addressed below are hereby withdrawn.
The enablement rejection under 35 USC 112(a) over “subject” is withdrawn in view of the claim amendments.

Election/Restriction
Applicant’s election of the combination of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p in the paper filed April 8, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite over the recitation “identified in (a) as having a cancer of the oral cavity” because step (a) does not require identifying a subject. Step (a) instead provides the active step of executing a step of determining the level of expression of the three elected miRNAs. Step (a) also includes a wherein clause that describes a relationship about the level of expression of the miRNA relative to the expression of cancer-free reference samples.
This step does not provide an identification of a subject. The human subject, identified in (a) lacks proper antecedent basis. The claim could easily be amended to remove the wherein clause and replace it with “detecting overexpression of the miRNAs in the biological sample relative to the level of 

Response to Remarks
	The response traverses the rejection. The arguments have been thoroughly reviewed but are deemed unpersuasive. The response asserts that amendments to the claims obviate the rejection over “identified in (a) as having a cancer of the oral cavity”. The amendments, however, do not address the rejection as discussed above. The amendments do not provide antecedent basis for the human subject identified in (a). 
	Thus, for the reasons discussed above, and those already of record, this rejection is maintained.

The newly amended claim 20 requires determining the level of expression in “a biological sample” and “wherein the level of expression is determined from a blood sample”. It is unclear what Applicant intends to claim. The claim requires determining the level of expression of a biological sample, wherein the level of expression is determined from a blood sample. It is unclear if the blood sample is the biological sample, or if the blood sample is a second sample. It is unclear how the level of expression can be determined from a tissue sample, for example wherein the expression level is determined from a blood sample. The metes and bounds of the claim are not clear. Appropriate correction is required. Claims 3, 4 and 8 are rejected because they depend on claim 20.
Newly amended claim 20 requires the limitation “wherein said human subject having cancer of the oral cavity has not advanced to stage 3 or 4 of the disease”. It is unclear whether the term “stage 3 or 4” describes the human subject having cancer, or cancer of the oral cavity. It is unclear whether the human subject has not advanced to stage 3 or 4 or whether the cancer has not advanced to stage 3 or 4. It is unclear whether the wherein clause merely states an inherent property of the human that was detected in step (b) or whether the claim requires analyzing a human subject that does not have stage 3 or 4. The placement of the wherein clause in the claim is unclear since it is unclear what the wherein clause is modifying. Appropriate correction is required. Claims 3, 4 and 8 are rejected because they depend on claim 20.
Newly amended claim 20, step (b) contains the limitation “the disease”. This term lacks antecedent basis. There is no disease previously referred to in claim 20, thus it is unclear what disease Applicant is referring to. This rejection could be easily overcome by amending the claim to read “stage 3 or 4 of the cancer of the oral cavity”. Appropriate correction is required. Claims 3, 4 and 8 are rejected because they depend on claim 20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5, 8 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to non-statutory subject matter.
Question 1
	The claimed invention is directed to a process that involves a natural principle and abstract ideas.
Question 2A – Prong 1
	The claims are directed to abstract ideas, a law of nature and a natural phenomenon.
	Claim 20 is directed towards executing a step of determining the level of expression of elected miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p in a biological sample, wherein the expression levels in the sample relative to the expression levels in a control are indicative of the presence of cancer of the oral cavity, selecting the subject for treatment and treating the subject.
Claim 20 is directed to processes that involve the judicial exception of an abstract idea. The claim additionally involves a law of nature/natural phenomenon. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
The claims recite a wherein clause that is directed to comparing expression levels to reference levels. The claim specifically recites the comparison in the context of “relative to the level of expression”. The comparing of data is an abstract step. Namely, wherein the level of expression of the elected miRNAs in the biological sample relative to the level of expression of the elected miRNAs in cancer-free reference samples is 
The selecting of a human subject is an abstract idea. Step (b) requires selecting a subject based on the results of step (a). Step (b) merely requires making a decision -selecting a patient identified in step (a) for treatment - a limitation that can be performed in the human mind. Methods that can be performed in the human mind, or by a human using a pen and paper, are considered abstract ideas. Thus, the selecting step is an abstract idea.
With respect to the natural correlation, a natural correlation is an unpatentable phenomenon. The correlation between expression levels of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p and the presence of cancer of the oral cavity is a correlation that preexists in the human subject which is an unpatentable phenomenon. The claim recites the expression level of miRNAs is indicative of cancer of the oral cavity. The association between the overexpression and/or underexpression of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p and cancer of the oral cavity is a law of nature/natural phenomenon. This wherein clause amounts to no more than an “instruction to apply the natural law”. This wherein clause is simply a mental step, and does not require the user to do anything in light of the correlation. The wherein clause 
Question 2A – Prong 2
The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the judicial exceptions into practical application of the exceptions. Claim 20 includes the additional limitations of executing a step of determining the level of expression of the elected miRNAs by amplification of RNA obtained from a blood sample from the subject using primers or probes that are specific for said miRNAs. These steps are performed to gather data for the judicial exceptions. They are thus extra-solution activity and do not integrate the judicial exception into practical application.
While claim 20 contains the additional limitation of treating the selected human subject, this language is generally recited and does not integrate the judicial exception into practical application. A treatment limitation must be “particular” i.e. specifically identified so it doesn’t encompass all applications of the judicial exception. The claim provides a generic “treating said selected human subject” step that is not limited to any 
Claims 3, 5 and 8 are data gathering steps for performing the judicial exceptions, and are thus extra-solution activity.
Thus, the claims are “directed to” the exception, and the additional limitations of the claims fail to add anything that amounts to significantly more than the judicial exceptions. 
Accordingly the claims are directed to judicial exceptions.
Question 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.	
The instant specification teaches biochip-based techniques, such as microarrays, may be desirable for determining and measuring expression (such as are described in Hacia et al, 1996, Nature Genetics 14:441-447) (instant specification para. [00087]). The skilled addressee will be able to determine the appropriate means of measuring expression in any given circumstance, for any given miRNA(s), without undue burden or experimentation (instant specification para. [00089]). The specification teaches expression analysis with Agilent 8X60K miRNA microarray platform (Agilent Technologies, Inc.) enables highly sensitive detection of miRNAs, with a comprehensive coverage of miRNAs found in the miRBase database (www.mirbase.org) (instant specification para. [00102]). Each of these miRNAs may be assayed using the well-known and commercially available 8X60K miRNA microarray. Moreover, MacLellan et Cancer Medicine (2012) 1 (2): 268-274, Table 2, page 270). Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to determine whether a subject has cancer of the oral cavity. The steps of determining the expression levels of the elected miRNAs merely instructs the scientist to use any method known in the art to assess the correlation between the expression level of the miRNAs and the presence of cancer of the oral cavity. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in these steps that distinguish them from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed.
Even when viewed as a combination, the additional elements of the claims fail to transform the exceptions into patent-eligible application of the exceptions. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions.
The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the step of determining expression levels. The claims do not recite additional elements that amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality applied to the 
	For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Response to Remarks
	The response traverses the rejection. The response asserts that the amended claims provide additional elements that provide significantly more. The arguments have been thoroughly reviewed but are deemed unpersuasive.
	The response only addresses Question 2B of the 101 analysis. Namely, whether the claims add significantly more than the judicial exceptions. 
Claim 20 contains the judicial exceptions of abstract ideas (analyzing miRNA expression levels relative to a reference and selecting a subject for treatment) and a natural phenomenon (the correlation between the expression levels of the elected miRNAs and the presence of oral cancer). Aside from the judicial exceptions, claim 20 requires determining the level of expression of the elected miRNAs by amplification of RNA obtained from a blood sample. As discussed above, determining the expression level of miRNA is well known, routine and conventional. Aside from the determining step, the other limitations of claim 20 are judicial exceptions. 
The additional wherein clause added to claim 20, step (b) provides “wherein said human subject having cancer of the oral cavity has not advanced to stage 3 or 4 of the disease”. This wherein clause is not an additional step in the instant claims. Moreover, 
Thus, for the reasons stated above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112
Written Description - New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

MPEP §2163(II)(A)(3(b) states

“when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 USC, para. 1, as lacking adequate written description”.

According to MPEP §2163(I)(b),

“while there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “[t]he fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. 

	Claim 20 has been amended to include the limitation “wherein said human subject having cancer of the oral cavity has not advanced to stage 3 or 4 of the disease”. After reviewing the specification, the limitation has not been described in the specification and is therefore considered new matter. 
	The specification does not support this newly added limitation of selecting a human subject with oral cancer that has not advanced to stage 3 or 4 by determining the level of expression of miRNAs. The specification states that a significant proportion of patients first present with advanced (Stage 3 or 4) disease (instant specification para. [0004]). The specification provides no other guidance regarding analyzing miRNA 
	One of ordinary skill in the art would not recognize that applicant was in possession of the claimed method of determining expression of miRNA and selecting patients wherein the cancer of the oral cavity has not advanced to stage 3 or 4. Accordingly, this limitation constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Newly amended claims 3, 5, 8 and 20 are rejected under 35 USC 103 as being unpatentable over MacLellan et al. Cancer Medicine (2012) 1(2): 268-274 (hereinafter “MacLellan”) as evidenced by Cancer Treatment Centers of America  (https://www.cancercenter.com/carcinoma-in-situ) and MiRCURY LNA miRNA PCR Assays product information (https://www.qiagen.com/us/products/discovery-and-translational-research/pcr-qpcr-dpcr/qpcr-assays-and-instruments/mirna-qpcr-assay-and-panels/mircury-lna-mirna-pcr-assays/). 
MacLellan teaches assaying miRNA expression in serum from 56 subjects (30 HRL (high risk lesion) patients and 26 noncancer controls) (MacLellan p. 270), including the elected miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p (MacLellan, 
With regard to claim 3, MacLellan teaches serum samples from patients with high risk oral lesions (HRLs, i.e., CIS (oral carcinoma in situ) or OSCC (oral squamous cell carcinoma) cases) (MacLellan p. 269).
With regard to claim 5, MacLellan teaches comparing miRNA expression profiles in blood samples (MacLellan p. 269). MacLellan teaches serum samples were collected (MacLellan p. 269).
With regard to claim 8, MacLellan teaches miR-16, miR-486-5p and miR-92a are upregulated in cancer cases (MacLellan, Table 2).


However, MacLellan analyzed samples from oral cancer patients including 14 patients with oral cancer in situ and 16 oral squamous cell carcinoma (MacLellan p. 269, Table 1). In general, carcinoma in situ is the earliest form of cancer, and is considered stage 0 (as evidenced by Cancer Treatment Centers of America). Thus, MacLellan teaches analyzing samples from patients with cancer that has not advanced to stage 3 or 4. MacLellan further discloses an analysis of serum miRNA levels in pre- and postoperative samples (MacLellan p. 271) demonstrating an analysis of serum miRNA levels pre- and posttreatment. The levels of expression of the elected miRNAs were determined and the subject was selected for surgical treatment and then treated with surgery.
MacLellan teaches the detection of deregulated expression of miRNAs detects oral cancer. Oral cancer carries a poor prognosis because it is frequently diagnosed in later, less-treatable stages (MacLellan p. 268). MacLellan teaches novel approaches for earlier detection are needed for more accurate patient stratification and management – and improved outcomes (MacLellan p. 268). MacLellan analyzed miRNA expression levels in samples from patients with carcinoma in situ (stage 0 cancer). Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to assess the expression levels of the miRNA, as taught by MacLellan, for earlier detection of the presence of oral cancer and in turn select patients with early cancer (carcinoma in situ, wherein the cancer has not 
MacLellan further discloses an analysis of serum miRNA levels in pre- and post-operative samples (MacLellan p. 271) demonstrating an analysis of serum miRNA levels pre- and posttreatment. MacLellan also teaches that circulating miRNA are tumor specific and change following surgery (treatment) (page 271, col 2). MacLellan thus suggests treating a patient with oral cancer.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select patients with early stage cancer with differential expression of the elected miRNAs and treat those patients.

Response to Remarks
	The response traverses this rejection. The arguments have been fully reviewed but are not persuasive. The response asserts that there is no suggestion in MacLellan of specifically selecting miR-16, miR-486-5p and miR-92a-3p as a combination miRNA signature that would offer any “specific beneficial power”. This argument has been reviewed but is not persuasive. The amended claims are not narrowly directed to a method of analyzing a set of miRNAs consisting of miR-16, miR-486-5p and miR-92a-3p.  The claim term “by” is being construed as open which does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). Therefore, the claim is not limited to determining the expression level of only miR-16, miR-486-5p and miR-92a-3p. Instead, the claims broadly encompass determining the expression level of miR-16, 
The response further asserts that the Examples, particularly Example 6, of the specification provide additional evidence of non-obviousness. The response appears to argue unexpected results of using the combination of miR-16, miR-486-5p and miR-92a-3p for selecting patients. The argument has been reviewed but is not persuasive. Unexpected results requires that the claims are commensurate in scope with the unexpected results (MPEP §716.02(d)). Here, the claims are not limited to a combination consisting of miR-16, miR-486-5p and miR-92a-3p, but instead broadly encompass analyzing the elected 3 miRNAs as well as additional miRNAs. Example 6 shows expression data for the 3 elected miRNAs plus 3 additional miRNAs (see also Figure 10 of the instant specification). Thus, the claims are broader in scope than the alleged unexpected results. Moreover, there is no showing that the combination of miR-16, miR-486-5p and miR-92a-3p is better than the combination of miR-16, miR-486-5p and miR-92a-3p plus additional miRNAs. Example 6 does not show the non-obviousness of using the combination of the elected 3 miRNAs for selecting human subjects having cancer of the oral cavity. Instead, Figure 6 shows data for 6 miRNAs. Additionally, there is no declaration to support the argument of unexpected results (See MPEP §716.02(g)).  


CONCLUSION

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                 
                                                                                                                                                                       
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 10, 2022